Exhibit 10.2

 

 

 

 

Carl S. Rubin

 

MICHAELS STORES, INC.
2006 EQUITY INCENTIVE PLAN

 

Form of Restricted Stock Award Agreement

 

Michaels Stores, Inc.
8000 Bent Branch Drive
Irving, Texas 75063

 

Attn:       Michael J. Veitenheimer

 

Ladies and Gentlemen:

 

The undersigned (i) acknowledges that he or she has received an award (the
“Award”) of restricted stock from Michaels Stores, Inc. (the “Company”) under
the Michaels Stores, Inc. 2006 Equity Incentive Plan (the “Plan”), subject to
the terms set forth below and in the Plan; (ii) further acknowledges receipt of
a copy of the Plan as in effect on the date hereof; and (iii) agrees with the
Company as follows:

 

1.                                      Effective Date.  This Agreement shall
take effect as of March 18, 2013, which is the date of grant of the Award.

 

2.                                      Shares Subject to Award.  The Award
consists of 200,000 shares (the “Shares”) of common stock of the Company
(“Stock”).  The undersigned’s rights to the Shares are subject to the
restrictions described in this Agreement and the Plan (which is incorporated
herein by reference with the same effect as if set forth herein in full) in
addition to such other restrictions, if any, as may be imposed by law.

 

3.                                      Meaning of Certain Terms.  Except as
otherwise expressly provided, all terms used herein shall have the same meaning
as in the Plan.  The term “vest” as used herein with respect to any Share means
the lapsing of the restrictions described herein with respect to such Share.

 

4.                                      Nontransferability of Shares.  The
Shares acquired by the undersigned pursuant to this Agreement shall not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of except as
provided below and in the Plan.

 

5.                                      Vesting of Shares.  The shares acquired
hereunder shall vest in accordance with the provisions of this Paragraph 5 and
applicable provisions of the Plan, as follows: one-fifth of the Shares on each
of the first through fifth anniversaries of the effective date set forth in
Paragraph 1 above.  Notwithstanding the foregoing, no shares shall vest on any
vesting date specified above unless the undersigned is then, and since the date
of grant has continuously been, employed by the Company or its subsidiaries.

 

A-1

--------------------------------------------------------------------------------


 

6.                                      Forfeiture Risk.  Except as provided in
Paragraph 5 above, if the undersigned ceases to be employed by the Company and
its subsidiaries for any reason, any then outstanding and unvested Shares
acquired by the undersigned hereunder shall be automatically and immediately
forfeited.  The undersigned hereby (i) appoints the Company as the
attorney-in-fact of the undersigned to take such actions as may be necessary or
appropriate to effectuate a transfer of the record ownership of any such shares
that are unvested and forfeited hereunder, (ii) agrees to deliver to the
Company, as a precondition to the issuance of any certificate or certificates
with respect to unvested Shares hereunder, one or more stock powers, endorsed in
blank, with respect to such Shares, and (iii) agrees to sign such other powers
and take such other actions as the Company may reasonably request to accomplish
the transfer or forfeiture of any unvested Shares that are forfeited hereunder.

 

7.                                      Retention of Certificates.  Any
certificates representing unvested Shares shall be held by the Company.  If
unvested Shares are held in book entry form, the undersigned agrees that the
Company may give stop transfer instructions to the depository to ensure
compliance with the provisions hereof.

 

8.                                      Effect of Certain Transactions.  In the
event of a Change of Control (as defined in the Stockholders Agreement), all
then outstanding and unvested Shares acquired by the undersigned hereunder shall
automatically and immediately vest.

 

9.                                      Joinder to Agreements.  The undersigned
acknowledges and agrees that the Shares acquired hereunder will be subject to
the Stockholders Agreement and to the Registration Rights Agreement and the
transfer and other restrictions, rights, and obligations set forth in those
agreements.  By executing this Agreement, the undersigned hereby becomes a party
to and bound by the Stockholders Agreement and the Registration Rights Agreement
as a Manager (as such term is defined in those agreements), without any further
action on the part of the undersigned, the Company or any other Person.

 

10.                               Legend.  Any certificates representing
unvested Shares shall be held by the Company, and any such certificate shall
contain a legend substantially in the following form:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
MICHAELS STORES, INC. 2006 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND MICHAELS STORES, INC. 
COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF MICHAELS
STORES, INC.

 

As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such Shares, without the
aforesaid legend, to be issued and delivered to the undersigned.  If any Shares
are held in book-entry form, the Company may take such steps as it deems
necessary or appropriate to record and manifest the restrictions applicable to
such Shares.

 

A-2

--------------------------------------------------------------------------------


 

11.                               Dividends, etc..  The undersigned shall be
entitled to (i) receive any and all dividends or other distributions paid with
respect to those Shares of which he is the record owner on the record date for
such dividend or other distribution, and (ii) vote any Shares of which he is the
record owner on the record date for such vote; provided, however, that any
property distributed with respect to a share of Stock (the “associated share”)
acquired hereunder, including without limitation a distribution of Stock by
reason of a stock dividend, stock split or otherwise, or a distribution of other
securities with respect to an associated share, shall, except as the
Administrator may otherwise determine, be subject to the restrictions of this
Agreement in the same manner and for so long as the associated share remains
subject to such restrictions, and shall be promptly forfeited if and when the
associated share is so forfeited;  and further provided, that the Administrator
may require that any cash distribution with respect to the Shares other than a
normal cash dividend be placed in escrow or otherwise made subject to such
restrictions as the Administrator deems appropriate to carry out the intent of
the Plan.  References in this Agreement to the Shares shall refer, mutatis
mutandis, to any such restricted amounts.

 

12.                               Sale of Vested Shares.  The undersigned
understands that he will be free to sell any Share once it has vested, subject
to (i) satisfaction of any applicable tax withholding requirements with respect
to the vesting or transfer of such Share; (ii) the completion of any
administrative steps (for example, but without limitation, the transfer of
certificates) that the Company may reasonably impose; (iii) applicable
requirements of federal and state securities laws; (iv) the Stockholders
Agreement and (v) the Registration Rights Agreement.

 

13.                               Certain Tax Matters.  The undersigned
expressly acknowledges the following:

 

a.                                      The undersigned has been advised to
confer promptly with a professional tax advisor to consider whether the
undersigned should make a so-called “83(b) election” with respect to the
Shares.  Any such election, to be effective, must be made in accordance with
applicable regulations and within thirty (30) days following the date of this
Award.  The Company has made no recommendation to the undersigned with respect
to the advisability of making such an election.

 

b.                                      The award or vesting of the Shares
acquired hereunder, and the payment of dividends with respect to such Shares,
may give rise to “wages” subject to withholding.  The undersigned expressly
acknowledges and agrees that his rights hereunder are subject to his promptly
paying to the Company in cash (or by such other means as may be acceptable to
the Company in its discretion, including, if the Administrator so determines, by
the delivery of previously acquired Stock or shares of Stock acquired hereunder
or by the withholding of amounts from any payment hereunder) all taxes required
to be withheld in connection with such award, vesting or payment.

 

 

Very truly yours,

 

 

 

 

 

/s/ Carl S. Rubin

 

Carl S. Rubin

 

Dated:  March 18, 2013

 

The foregoing Restricted Stock Award Agreement is hereby accepted:

 

MICHAELS STORES, INC.

 

By:

/s/ Michael J. Veitenheimer

 

 

Michael J. Veitenheimer

 

 

SVP, General Counsel & Secretary

 

 

A-3

--------------------------------------------------------------------------------


 

 

 

 

Carl S. Rubin

 

MICHAELS STORES, INC.
2006 EQUITY INCENTIVE PLAN

 

Form of Restricted Stock Award Agreement

 

Michaels Stores, Inc.
8000 Bent Branch Drive
Irving, Texas 75063

 

Attn:       Michael J. Veitenheimer

 

Ladies and Gentlemen:

 

The undersigned (i) acknowledges that he or she has received an award (the
“Award”) of restricted stock from Michaels Stores, Inc. (the “Company”) under
the Michaels Stores, Inc. 2006 Equity Incentive Plan (the “Plan”), subject to
the terms set forth below and in the Plan; (ii) further acknowledges receipt of
a copy of the Plan as in effect on the date hereof; and (iii) agrees with the
Company as follows:

 

1.                                      Effective Date.  This Agreement shall
take effect as of March 18, 2013, which is the date of grant of the Award.

 

2.                                      Shares Subject to Award.  The Award
consists of 26,483 shares (the “Shares”) of common stock of the Company
(“Stock”).  The undersigned’s rights to the Shares are subject to the
restrictions described in this Agreement and the Plan (which is incorporated
herein by reference with the same effect as if set forth herein in full) in
addition to such other restrictions, if any, as may be imposed by law.

 

3.                                      Meaning of Certain Terms.  Except as
otherwise expressly provided, all terms used herein shall have the same meaning
as in the Plan.  The term “vest” as used herein with respect to any Share means
the lapsing of the restrictions described herein with respect to such Share.

 

4.                                      Nontransferability of Shares.  The
Shares acquired by the undersigned pursuant to this Agreement shall not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of except as
provided below and in the Plan.

 

5.                                      Vesting of Shares.  The shares acquired
hereunder shall vest in accordance with the provisions of this Paragraph 5 and
applicable provisions of the Plan, as follows: one-fifth of the Shares on each
of the first through fifth anniversaries of the effective date set forth in
Paragraph 1 above.  Notwithstanding the foregoing, no shares shall vest on any
vesting date specified above unless the undersigned is then, and since the date
of grant has continuously been, employed by the Company or its subsidiaries.

 

B-1

--------------------------------------------------------------------------------


 

6.                                      Forfeiture Risk.  Except as provided in
Paragraph 5 above, if the undersigned ceases to be employed by the Company and
its subsidiaries for any reason, any then outstanding and unvested Shares
acquired by the undersigned hereunder shall be automatically and immediately
forfeited.  The undersigned hereby (i) appoints the Company as the
attorney-in-fact of the undersigned to take such actions as may be necessary or
appropriate to effectuate a transfer of the record ownership of any such shares
that are unvested and forfeited hereunder, (ii) agrees to deliver to the
Company, as a precondition to the issuance of any certificate or certificates
with respect to unvested Shares hereunder, one or more stock powers, endorsed in
blank, with respect to such Shares, and (iii) agrees to sign such other powers
and take such other actions as the Company may reasonably request to accomplish
the transfer or forfeiture of any unvested Shares that are forfeited hereunder.

 

7.                                      Retention of Certificates.  Any
certificates representing unvested Shares shall be held by the Company.  If
unvested Shares are held in book entry form, the undersigned agrees that the
Company may give stop transfer instructions to the depository to ensure
compliance with the provisions hereof.

 

8.                                      Effect of Certain Transactions.  In the
event of a Change of Control (as defined in the Stockholders Agreement), all
then outstanding and unvested Shares acquired by the undersigned hereunder shall
automatically and immediately vest.

 

9.                                      Joinder to Agreements.  The undersigned
acknowledges and agrees that the Shares acquired hereunder will be subject to
the Stockholders Agreement and to the Registration Rights Agreement and the
transfer and other restrictions, rights, and obligations set forth in those
agreements.  By executing this Agreement, the undersigned hereby becomes a party
to and bound by the Stockholders Agreement and the Registration Rights Agreement
as a Manager (as such term is defined in those agreements), without any further
action on the part of the undersigned, the Company or any other Person.

 

10.                               Legend.  Any certificates representing
unvested Shares shall be held by the Company, and any such certificate shall
contain a legend substantially in the following form:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
MICHAELS STORES, INC. 2006 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND MICHAELS STORES, INC. 
COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF MICHAELS
STORES, INC.

 

As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such Shares, without the
aforesaid legend, to be issued and delivered to the undersigned.  If any Shares
are held in book-entry form, the Company may take such steps as it deems
necessary or appropriate to record and manifest the restrictions applicable to
such Shares.

 

B-2

--------------------------------------------------------------------------------


 

11.                               Dividends, etc..  The undersigned shall be
entitled to (i) receive any and all dividends or other distributions paid with
respect to those Shares of which he is the record owner on the record date for
such dividend or other distribution, and (ii) vote any Shares of which he is the
record owner on the record date for such vote; provided, however, that any
property distributed with respect to a share of Stock (the “associated share”)
acquired hereunder, including without limitation a distribution of Stock by
reason of a stock dividend, stock split or otherwise, or a distribution of other
securities with respect to an associated share, shall, except as the
Administrator may otherwise determine, be subject to the restrictions of this
Agreement in the same manner and for so long as the associated share remains
subject to such restrictions, and shall be promptly forfeited if and when the
associated share is so forfeited;  and further provided, that the Administrator
may require that any cash distribution with respect to the Shares other than a
normal cash dividend be placed in escrow or otherwise made subject to such
restrictions as the Administrator deems appropriate to carry out the intent of
the Plan.  References in this Agreement to the Shares shall refer, mutatis
mutandis, to any such restricted amounts.

 

12.                               Sale of Vested Shares.  The undersigned
understands that he will be free to sell any Share once it has vested, subject
to (i) satisfaction of any applicable tax withholding requirements with respect
to the vesting or transfer of such Share; (ii) the completion of any
administrative steps (for example, but without limitation, the transfer of
certificates) that the Company may reasonably impose; (iii) applicable
requirements of federal and state securities laws; (iv) the Stockholders
Agreement and (v) the Registration Rights Agreement.

 

13.                               Certain Tax Matters.  The undersigned
expressly acknowledges the following:

 

a.                                      The undersigned has been advised to
confer promptly with a professional tax advisor to consider whether the
undersigned should make a so-called “83(b) election” with respect to the
Shares.  Any such election, to be effective, must be made in accordance with
applicable regulations and within thirty (30) days following the date of this
Award.  The Company has made no recommendation to the undersigned with respect
to the advisability of making such an election.

 

B-3

--------------------------------------------------------------------------------


 

b.                                      The award or vesting of the Shares
acquired hereunder, and the payment of dividends with respect to such Shares,
may give rise to “wages” subject to withholding.  The undersigned expressly
acknowledges and agrees that his rights hereunder are subject to his promptly
paying to the Company in cash (or by such other means as may be acceptable to
the Company in its discretion, including, if the Administrator so determines, by
the delivery of previously acquired Stock or shares of Stock acquired hereunder
or by the withholding of amounts from any payment hereunder) all taxes required
to be withheld in connection with such award, vesting or payment.

 

 

Very truly yours,

 

 

 

 

 

/s/ Carl S. Rubin

 

Carl S. Rubin

 

Dated:  March 18, 2013

 

The foregoing Restricted Stock Award Agreement is hereby accepted:

 

MICHAELS STORES, INC.

 

By:

/s/ Michael J. Veitenheimer

 

 

Michael J. Veitenheimer

 

 

SVP, General Counsel & Secretary

 

 

B-4

--------------------------------------------------------------------------------